11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Rosemary Baca,                                * From the County Court at Law
                                                of Ector County,
                                                Trial Court No. CC-24,851.

Vs. No. 11-15-00147-CV                        * August 25, 2016

Erasmo Baca,                                  * Memorandum Opinion by Wright, C.J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed. The costs incurred by reason of
this appeal are taxed against Rosemary Baca.